Exhibit 10.3

 



PLACEMENT AGENT AGREEMENT

 

May 14, 2015

 

LATTICE FUNDING, LLC

Suite E-401

766 Shrewsbury Avenue

Tinton Falls, NJ 07724

 

RE: Placement Agent Agreement for Participations in 8% Secured Convertible Note
Issued by Lattice Incorporated

 

Gentlemen:

 

This letter confirms our agreement that Lattice Funding, LLC, a Pennsylvania
limited liability company (the “Issuer ” or the "Company”) has engaged Cantone
Research, Inc. (“CRI” or the “Placement Agent”) to act as the Company’s
exclusive Placement Agent in connection with the proposed offering (the
“Offering”) of certificates of participation (the “Securities”) in a 8% Senior
Secured Convertible Note due April 30, 2020 issued by Lattice Incorporated (the
“Note” of “Lattice”), pursuant to the Company’s private offering memorandum
dated April 15, 2015 (the “Memorandum”). The terms of the Offering and the
proposed uses of the gross proceeds of such Offering are summarized in Exhibit A
to this Placement Agent Agreement (the “Agreement”). Lattice is a party to this
Agreement. The Offering will be made solely to “accredited investors” (the
“Accredited Investors”), as such term is defined in Rule 501(a) of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to an exemption from registration under applicable
federal and state securities laws available under Rule 506(b) of Regulation D
and in accordance with the terms of this Agreement. The gross proceeds of the
Offering will be on a best efforts basis (no minimum) up to an aggregate of
$1,500,000 (with a 10% over-allotment option at the Company’s discretion). Any
term capitalized in this Agreement, but not defined herein, shall have the same
meaning as defined in the Memorandum.

 

Upon acceptance, (indicated by your signature below), this Agreement will
confirm the terms of the engagement between the Placement Agent and the Company.

 

1.            Appointment.

 

On the basis of the representations, warranties and covenants contained in this
Agreement, and subject to the terms and conditions of this Agreement, the
Company hereby retains the Placement Agent, and the Placement Agent hereby
agrees to act, as the Company’s exclusive Placement Agent in connection with the
Offering. As Placement Agent for the Offering, CRI will advise and assist the
Company in identifying, and assisting the Company in issuing, the Securities to
selected suitable investors (the “Offerees”) in the Offering under the terms and
conditions described in the Memorandum. The Company acknowledges and agrees that
the Placement Agent is only required to use its “commercially reasonable best
efforts” in connection with the Offering and that this Agreement does not
constitute a commitment by the Placement Agent to purchase the Securities or
introduce the Company to Offerees. The Company retains the right to determine
all of the terms and conditions of the Offering.

 



1

 

 

2.            Information.

 

(a)            The Company recognizes that, in completing its engagement
hereunder, the Placement Agent will be using and relying on the Memorandum,
publicly available information and on data, material and other information
furnished to Placement Agent by the Company, Lattice or the Company’s and
Lattice’s affiliates and agents. The Company and Lattice will cooperate with CRI
and furnish, and cause to be furnished, to CRI, any and all information and data
concerning the Company and Lattice, their subsidiaries (if any) and the Offering
that CRI deems appropriate, including, without limitation, Lattice’s acquisition
and/or merger plans and plans for raising capital or additional financing that
is reasonably requested by CRI (the “Information”), including subscription
agreements, and the form of the Note (together with the Memorandum, the “Private
Placement Materials”). Any Information and Private Placement Materials forwarded
to Offerees will be in form reasonably acceptable to Placement Agent and its
counsel. The Company represents and warrants that all Information and Private
Placement Materials, including, but not limited to, the Company’s financial
statements and all information incorporated by reference therein and the
Company’s filings (the “Public Filings”) with the Securities and Exchange
Commission (the “Commission”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), are, or will be, complete and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein not misleading. For its part, Lattice represents and warrants that all
Information and Private Placement Materials regarding Lattice and the Collateral
will be complete and correct in all material respects and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading, except where such
statement or omission does not have a material adverse effect on Lattice, the
payment of interest and principal of the Note or the Collateral securing the
Note.

 

(b)            It is further agreed that CRI will conduct a due diligence
investigation of the Company and Lattice and the Company and Lattice will
reasonably cooperate with such investigation as a condition of CRI’s obligations
hereunder. The Company and Lattice recognize and confirm that the Placement
Agent: (i) will use and rely primarily on the Information, the Private Placement
Materials, the Public Filings and information available from generally
recognized public sources in performing the services contemplated by this letter
without having independently verified the same; (ii) is authorized as the
Placement Agent to transmit to any prospective investors a copy or copies of the
Private Placement Materials and any other legal documentation supplied to the
Placement Agent for transmission to any prospective investors by or on behalf of
the Company or by any of the Company’s officers, representatives or agents, in
connection with the performance of the Placement Agent’s services hereunder or
any transaction contemplated hereby; (iii) does not assume responsibility for
the accuracy or completeness of the Information or the Private Placement
Materials and such other information, if any provided to the Offerees; (iv) will
not make an appraisal of any assets of the Company or Lattice or the Company
generally; and (v) retains the right to continue to perform due diligence of the
Company and Lattice, its business and its officers and directors during the
course of the engagement.

 



2

 

 

(c)            Until the date that is one year from the date hereof, CRI will
keep all information obtained from the Company and Lattice confidential except:
(i) Information which is otherwise publicly available, or previously known to or
obtained by, CRI independently of the Company or Lattice and without breach of
any agreement known to CRI with the Company or Lattice; (ii) CRI may disclose
such information to its officers, directors, employees, agents, representatives,
attorneys, and to its other advisors and financial sources on a need to know
basis only and will ensure that all such persons will keep such information
strictly confidential. No such obligation of confidentiality shall apply to
information that: (i) is in the public domain as of the date hereof or hereafter
enters the public domain without a breach by CRI, (ii) was known or became known
by CRI prior to the Company’s or Lattice’s disclosure thereof to CRI, (iii)
becomes known to CRI from a source other than the Company or Lattice, as
applicable, and other than by the breach of an obligation of confidentiality
owed to the Company or Lattice, (iv) is disclosed by the Company or Lattice to a
third party without restrictions on its disclosure, (v) is independently
developed by CRI without the use of Lattice confidential information, or (vi) in
the opinion of its counsel, is required to be disclosed by CRI or its officers,
directors, employees, agents, attorneys and to its other advisors and financial
sources, pursuant to any order of a court of competent jurisdiction or other
governmental body or as may otherwise be required by law.

 

(d)            The Company and Lattice recognize that in order for CRI to
perform properly its obligations in a professional manner, the Company and
Lattice will keep CRI informed of and, to the extent practicable and as allowed
by law, permit CRI to participate in meetings and discussions between the
Company or Lattice and any third party relating to the matters covered by the
terms of CRI’s engagement. If at any time during the course of CRI’s engagement,
the Company or Lattice become aware of any material change in any of the
information previously furnished to CRI, it will promptly advise CRI of the
change.

 

(e)            The Offering shall be conditioned upon, among other things, the
satisfactory completion by CRI of its due diligence investigation and analysis
of the Company and Lattice.

 

3.            Compensation. As compensation for services rendered and to be
rendered hereunder by Placement Agent, the Company agrees to pay Placement Agent
the following fees in consideration of the services rendered by the Placement
Agent in connection with the Offering, which shall be reimbursed by Lattice at
each closing:

 

(a)            The Company agrees to pay CRI a cash fee payable upon each
closing of the transaction contemplated by this Agreement (“Closing”) equal to
eight percent (8%) of the gross amount of Securities sold, plus 1,000 shares of
restricted common stock of Lattice (the “Restricted Stock”) for each $1,000.00
of gross proceeds of the Offering (the “Placement Fee”).

 

(b)            The Company agrees to pay CRI a non-accountable expense allowance
in cash (the “Non-Accountable Fee”) equal to 1% of the gross amount of
Participations sold.

 



3

 

 

(c)            The Company will pay CRI’s legal fees of 1% of the Offering.

 

(d)            If CRI or the Company exercise their piggyback registration
rights found in Section 2(e) of the related Loan and Security Agreement of even
date, CRI shall assist and cooperate with legal counsel to Lattice in effecting
a filing of a Registration Statement with the Securities and Exchange Commission
with respect to the public offering of the Conversion Shares into which the Note
is convertible and the resale of any restricted securities shares of Lattice
common stock issued to CRI or the Company in connection with the Offering (the
“SEC Filing”). Lattice will be responsible for the reasonable costs and expenses
of CRI and the Company in connection with the SEC Filing, but in no event less
than 1% of the offering amount to be sold for the benefit of selling
securityholders as disclosed on the cover of the Registration Statement.

 

(e)            Lattice agrees to reimburse the Company for the Placement Fee,
the Non-accountable Fee, legal fees and other expenses of the Offering in cash
from the Gross Proceeds of the Offering. In addition, at the Closing or as soon
as practicable thereafter, Lattice agrees to issue 1,000,000 shares of Lattice
restricted common stock to the Company as part of its administration fee and the
shares of Lattice restricted common stock to CRI as part of the Placement Fee,
disclosed above.

 

4.            Term of Engagement.

 

(a)            This Agreement will remain in effect until June 30, 2015, after
which either party shall have the right to terminate it on fifteen (15) days
prior written notice to the other. The date of termination of this Agreement is
referred to in this Agreement from time to time as the “Termination Date.” The
period of time during which this Agreement remains in effect is referred to
herein from time to time as the “Term.” In the event, however in the course of
CRI’s performance of due diligence it deems it necessary to terminate the
engagement, CRI may do so prior to the Termination Date and upon immediate
written notice.

 

(b)            Notwithstanding anything herein to the contrary, the obligation
to pay the compensation and expenses described in Section 3, this Section 4,
Sections 7 and 9-18 and all of Exhibit A, will survive any termination or
expiration of this Agreement. The termination of this Agreement shall not affect
the Company’s or Lattice’s obligations to pay fees to the extent provided for in
Section 3 above and shall not affect their obligations to reimburse the expenses
accruing prior to such termination to the extent provided for in this Agreement.
All such fees and reimbursements due shall be paid to the Placement Agent on or
before the Termination Date (in the event such fees and reimbursements are
earned or owed as of the Termination Date) or upon the closing of the Offering
or any applicable portion thereof (in the event such fees are due pursuant to
the terms of Section 3 hereof).

 

5.            Certain Placement Procedures. The Company and the Placement Agent
each represents to the other that it has not taken, and the Company and the
Placement Agent each agrees with the other that it will not take any action,
directly or indirectly, so as to cause the Offering to fail to be entitled to
rely upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act and Rule 506(b) of Regulation D. In effecting the Offering, the
Company and the Placement Agent each agrees to comply in all material respects
with applicable provisions of the Securities Act and any regulations thereunder
and any applicable state laws and requirements. In order to induce CRI to enter
into this Agreement, the Company agrees that CRI may rely upon any
representations and warranties made to any Offeree in this Offering (as if fully
set forth herein) for its benefit, and that all such representations and
warranties shall be true and correct in all material respects, and shall be true
and correct in all material respects as of the date of each Closing. The Company
agrees that it shall cause any opinion of its counsel delivered to any Offerees
in the Offering also to be addressed and delivered to the Placement Agent, or to
cause such counsel to deliver to the Placement Agent a letter authorizing it to
rely upon such opinion.

 



4

 

 

6.            Representations, Warranties and Covenants of CRI.

 

CRI, its affiliates and any person acting on its or their behalf (the “Placement
Agent Parties”) hereby represent and warrant to, and covenant with, the Company
that:

 

(a)            The Securities offered and sold by the Placement Agent have been
and will be offered and sold in compliance with all federal and state securities
laws and regulations governing the registration and conduct of broker-dealers,
and each Placement Agent Party making an offer or sale of Securities was or will
be, at the time of any such offer or sale, registered as a broker-dealer
pursuant to Section 15(b) of the Exchange Act, and under the laws of each
applicable state of the United States (unless exempted from the respective
state’s broker-dealer registration requirements), and in good standing with
FINRA;

 

(b)            The Securities offered and sold by the Placement Agent have been
and will be offered and sold only to Accredited Investors in accordance with
Rule 506(b) of Regulation D and applicable state securities laws; provided,
however, the Company shall make all necessary filings under Rule 503 of
Regulation D and such similar notice filings under applicable state securities
laws. The Placement Agent Parties represent and warrant that they have
reasonable grounds to believe and do believe that each person to whom a sale,
offer or solicitation of an offer to purchase Securities was or will be made was
and is an Accredited Investor. Prior to the sale and delivery of a Company
security to any such investor, the Placement Agent Parties will obtain an
executed subscription agreement and purchaser questionnaire in the form agreed
upon by the Company and the Placement Agent (the “Subscription Documents”).

 

(c)            (i) Sales of the Securities by the Placement Agent will be made
only in such jurisdictions in which: (A) the Placement Agent is a registered
broker-dealer; and (B) the Placement Agent has been advised by counsel that the
offering and sale of the Securities is registered under, or is exempt from
registration under, applicable laws. (ii) offers and sales of the Securities by
the Placement Agent will be made in compliance with the provisions of Regulation
D and/or Section 4(a)(2) of the Securities Act, and the Placement Agent shall
furnish to each Offeree a copy of the Memorandum (including all Schedules and
Exhibits thereto) prior to accepting any subscriptions for Securities.

 

(d)            In connection with the offers and sales of the Securities, the
Placement Agent Parties have not and will not:

 



5

 

 

i.            Offer or sell, or solicit any offer to buy, any Securities by any
form of “general solicitation” or “general advertising”, as such terms are used
in Regulation D, or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act;

 

ii.           Use any written material other than the Memorandum, a copy of
which is attached hereto as Exhibit C , and the Subscription Documents, and
shall only rely upon and communicate information that is publicly available
regarding the Company to any potential investors (without limiting the
foregoing, none of the Placement Agent Parties is authorized to make any
representation or warranty to any Offeree concerning the Company or an
investment in the Securities); or

 

iii.          Take any action that would constitute a violation of Regulation M
under the Exchange Act.

 

(e)            The Placement Agent will periodically notify the Company of the
jurisdictions in which it intends the Securities to be offered by it or will be
offered by it pursuant to this Agreement, and will periodically notify the
Company of the status of the Offering conducted pursuant to this Agreement.

 

(f)             The Placement Agent shall cause each affiliate or each party
acting on its or their behalf with whom they enter into contractual arrangements
relating to the offer and sale of any Securities to agree, for the benefit of
the Company, to the same provisions contained in this Agreement.

 

7.            Indemnification. The Company and Lattice agree to indemnify the
Placement Agent in accordance with the indemnification and other provisions
attached to the Agreement as Exhibit B (the “Indemnification Provisions”), which
provisions are incorporated herein by reference and shall survive the
termination or expiration of the Agreement.

 

8.            Other Activities. Lattice acknowledges that CRI has been, and may
in the future be, engaged to provide services as an underwriter, placement
agent, finder, advisor and investment banker to other companies in the industry
in which Lattice is involved. Subject to the confidentiality provisions of CRI
contained in Section 2 hereof, Lattice acknowledges and agrees that nothing
contained in this Agreement shall limit or restrict the right of CRI or of any
member, manager, officer, employee, agent or representative of CRI, to be a
member, manager, partner, officer, director, employee, agent or representative
of, investor in, or to engage in, any other business, whether or not of a
similar nature to Lattice’s business, nor to limit or restrict the right of CRI
to render services of any kind to any other corporation, firm, individual or
association; provided that CRI and any of its member, manager, officer,
employee, agent or representative shall not use the Information to the detriment
of Lattice. CRI may, but shall not be required to, present opportunities to
Lattice.

 

9.            Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed as to validity, interpretation, construction, effect and in all
other respects by the internal law of the Commonwealth of Pennsylvania. The
Company, Lattice and CRI each (i) agree that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in the Court of Common Pleas of the Commonwealth of Pennsylvania,
County of Delaware, or in the United States District Court for the Eastern
District of Pennsylvania sitting in the City of Philadelphia (ii) waives any
objection to the venue of any such suit, action or proceeding, and the right to
assert that such forum is an inconvenient forum, and (iii) irrevocably consents
to the jurisdiction of the Court of Common Pleas of the Commonwealth of
Pennsylvania, County of Delaware, or the United States District Court for the
Eastern District of Pennsylvania sitting in the City of Philadelphia in any such
suit, action or proceeding. Each of the Company, Lattice and CRI further agrees
to accept and acknowledge service of any and all process that may be served in
any such suit, action or proceeding in the Court of Common Pleas of the
Commonwealth of Pennsylvania, County of Delaware, or in the United States
District Court for the Eastern District of Pennsylvania and agree that service
of process upon it mailed by certified mail to its address shall be deemed in
every respect effective service of process in any such suit, action or
proceeding. The parties hereby expressly waive all rights to trial by jury in
any suit, action or proceeding arising under this Agreement.

 



6

 

 

10.          Securities Law Compliance. The Company, at its own expense, will
obtain any registration or qualification required to sell any Securities under
the Blue Sky laws of any applicable jurisdictions within the applicable required
time periods.

 

11.          Representations and Warranties.

 

Each of the Company and Lattice severally represent and warrant that:

 

(a)            it has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder;

 

(b)            this Agreement has been duly authorized and executed and
constitutes a legal, valid and binding agreement of such party enforceable in
accordance with its terms; and

 

(c)            the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not conflict with or result in a
breach of (i) such party’s certificate of incorporation or by-laws or (ii) any
agreement to which such party is a party or by which any of its property or
assets is bound; except where such condition does not, singly or in the
aggregate, have a material adverse effect on Lattice, its business, the
Collateral, or its ability to pay interest and principal on the Note.

 

12.          Parties; Assignment; Independent Contractor. This Agreement has
been and is made solely for the benefit of CRI, Lattice and the Company and each
of the persons, agents, employees, officers, directors and controlling persons
referred to in Exhibit A and their respective heirs, executors, personal
representatives, successors and assigns, and nothing contained in this Agreement
will confer any rights upon, nor will this Agreement be construed to create any
rights in, any person who is not party to such Agreement, other than as set
forth in this paragraph. The rights and obligations of any party under this
Agreement may not be assigned without the prior written consent of the other
parties and any other purported assignment will be null and void. CRI has been
retained under this Agreement as an independent contractor, and it is understood
and agreed that this Agreement does not create a fiduciary relationship among
CRI, Lattice and the Company or their respective Boards of Directors or
managers. CRI shall not be considered to be the agent of Lattice or the Company
for any purpose whatsoever and CRI is not granted any right or authority to
assume or create any obligation or liability, express or implied, on Lattice’s
or the Company’s behalf, or to bind Lattice or the Company in any manner
whatsoever.

 



7

 

 

13.          Validity. This Agreement contains the entire agreement between the
parties hereto. No party has made any statement, agreement or representation,
either oral or written, in connection herewith, modifying, adding or changing
the terms and conditions herein set forth. No present or past dealings between
the parties shall be permitted to contradict or modify the terms hereof. No
modification of this Agreement shall be binding unless such modification is in
writing and signed by the parties hereto. In case any term of this Agreement
will be held invalid, illegal or unenforceable, in whole or in part, the
validity of any of the other terms of this Agreement will not in any way be
affected thereby.

 

14.          Counterparts. This Agreement may be executed in counterparts and
each of such counterparts will for all purposes be deemed to be an original, and
such counterparts will together constitute one and the same instrument.

 

15.          Notices. All notices will be in writing and will be effective when
delivered in person or sent via facsimile and confirmed by letter, to the party
to whom it is addressed at the following addresses or such other address as such
party may advise the other in writing (copies shall not constitute notice):

 



If to Lattice: Lattice Incorporated   7150 N. Park Drive   Suite 500  
Pennsauken, NJ 08109   Phone (856) 910-1166   Fax (856) 910-1811     With copies
to: Mitchell Nussbaum, Esq.   Loeb & Loeb, LLP   345 Park Avenue   New York, NY
10154   Telephone: (212) 407-4159   Facsimile: (212) 504-3013     If to the
Company: Lattice Funding, LLC   C/o Cantone Research, Inc.   766 Shrewsbury
Avenue   Suite E-401   Tinton Falls, NJ 07724   Telephone: 732-450-3500  
Facsimile: 732-450-3520   Attention: Anthony Cantone, Managing Member

 



8

 

 

With copies to: Christopher P. Flannery, Esq.   4 Hillman Drive   Suite 104  
Chadds Ford, PA 19317   Telephone: (610) 361-8016   Facsimile: (610) 558-4882  
  To the Placement Agent: Cantone Research Inc.   766 Shrewsbury Ave   Tinton
Falls, NJ 07724   Telephone: 732-450-3500   Facsimile: 732-450-3520   Attention:
Anthony Cantone     With copies to: Christopher P. Flannery, Esq.   4 Hillman
Drive   Suite 104   Chadds Ford, PA 19317   Telephone: (610) 361-8016  
Facsimile:  (610) 558-4882

 

16.              Best Efforts Engagement. It is expressly understood and
acknowledged that CRI’s engagement for the Offering does not constitute any
commitment, express or implied, on the part of CRI or of any of its affiliates
to purchase or place the Company’s securities or to provide any type of
financing and that the Offering will be conducted by CRI on a “best efforts” (no
minimum) basis.

17.              Announcements. The Company agrees that CRI shall, upon a
successful transaction, have the right to place advertisements in financial and
other newspapers and journals at its own expense describing its services to the
Company hereunder, provided that CRI shall submit a copy of any such
advertisement to the Company and Lattice for their respective approval, such
approval not to be unreasonably withheld, conditioned or delayed. The Company
further agrees that it shall not issue any press release in connection with the
Offering without CRI’s prior written approval of such press release. Lattice
further agrees that CRI’s counsel shall have the right to review and comment on
any Current Report on Form 8-K regarding the Offering prepared by or on behalf
of Lattice before the same is filed with the SEC.

 

Very truly yours,

 

CANTONE RESEARCH, INC.

 

 

 

By: ___________________________________

Anthony Cantone, President

 



9

 

 

Agreed to and accepted this __th day of May, 2015

 

 

 

LATTICE FUNDING, LLC

 

 

 

By: /s/ Anthony J. Cantone

Anthony J. Cantone, Managing Member

 

 

 

As to the obligations of Lattice Incorporated only,

 

 

 

LATTICE INCORPORATED

 

 

 

By: /s/ Paul Burgess

Paul Burgess, President

 



10

 

 

Exhibit A

TERMS OF THE OFFERING

Issuer Lattice Funding, LLC

 

Investor Suitability

 

“Accredited Investors” as defined in Rule 501 of Regulation D and otherwise
acceptable to us. See “Investor Suitability Standards.”

 

Participations Offered

 

Proportionate interest in the Lattice Note and Restricted Stock

 

Offering Price

 

100% of the face value of the Note.

 

Maximum Offering Amount

 

Up to $1,500,000 in aggregate principal amount of Participations (with a 10%
over-allotment option). The closing of the Offering is not conditioned upon the
acceptance of subscriptions for any minimum aggregate principal amount of
Participations.

 

Minimum Investment Per Investor

 

$10,000.00; provided, however, that we have the right to accept a lesser
investment amount from any prospective purchaser in our sole discretion.

 

Maturity Date

 

The Participations will be due and payable simultaneously with the Note on its
maturity date, which is April 30, 2020.

 

Interest Rate

 

Interest on the Note will accrue at a rate of 8% per annum, payable quarterly in
arrears. The first interest payment will be due July 30, 2015 and subsequent
payments due the 30th day of October, January, April and July thereafter, until
the earlier of Lattice’s payment of all principal and accrued interest on the
Note, or the principal of the Note is converted and all accrued but unpaid
interest is paid.

 

Conversion Shares

 

The Company has the right, at any time before maturity of the Note, to convert
the principal amount of the Note into Conversion Shares at the Conversion Price
of $0.15 (subject to adjustment). Lattice will pay the Company a fee of 2% of
the aggregate principal amount of the Note that is converted upon any
conversion.

 

Ranking

 

The Note will rank equal to Lattice senior debt and ahead of any non-senior
debt, except for trade debt.

 

Use of Proceeds

 

The Company intends to use the net proceeds from the Offering to purchase the
Unit, consisting of the Note and the Restricted Stock. Lattice will use the net
proceeds as described in the Memorandum.

 



11

 

 

Type of Offering

The Company is offering the Participations on a “best efforts, no minimum”
basis, through the Placement Agent.

 

The Company reserves the right to accept or reject any subscription for
Participations, in whole or in part, and any subscription for Participations
that is not accepted will be returned without interest. A subscriber may not
revoke a subscription tendered to purchase any Participations.

 

Escrow

 

The cash subscriptions for Participations will be held in a non-interest bearing
escrow account established by the Placement Agent.

 

Offering Period

 

The Offering will terminate upon the earlier of: (i) the Company’s acceptance of
subscriptions for the Maximum Offering Amount at one or more Closings or (ii)
the Offering Termination Date.

 

Offering Termination Date

 

June 30, 2015.

 

Placement Agent Compensation

 

As consideration for acting as Placement Agent, Lattice will: pay to CRI (a) a
commission equal to 8% of the aggregate gross cash proceeds received by the
Company from each Closing, (b) 1,000 shares of Lattice’s restricted Common Stock
for each $1,000 face value of the Note, and (c) a non-accountable expense equal
to 1% of the aggregate gross cash proceeds received by the Company from each
Closing. Lattice will also reimburse the Company for all of its expenses,
including legal fees of 1% of the total gross proceeds accepted at any Closing.

 

Administration Fee and Stock Grant

 

The Company will receive an annual administration fee from Lattice of 2% of the
Principal balance on the Note, payable at the same time Lattice pays interest.
This fee increases to 3% upon a default under the Note. The Company will also
receive 1,000,000 shares of restricted Lattice Common Stock (with registration
rights)

   

 



12

 

 

EXHIBIT B

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

Lattice agrees to indemnify and hold harmless the Placement Agent and each of
the other Indemnified Parties (as hereinafter defined) from and against any and
all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with,
Placement Agent’s acting for Lattice or Funding, including, without limitation,
any act or omission by Placement Agent in connection with its acceptance of or
the performance or non-performance of its obligations under the Agreement
between Lattice and Placement Agent to which these indemnification provisions
are attached and form a part, any breach by Lattice of any representation,
warranty, covenant or agreement contained in the Agreement or the subscription
agreement with the investors (or in any instrument, document or agreement
relating thereto, including any agency agreement), or the enforcement by
Placement Agent of its rights under the Agreement or these indemnification
provisions, except to the extent that any such Losses are found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder.

 

The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to Lattice for or
in connection with the engagement of Placement Agent by Lattice or for any other
reason, except to the extent that any such liability is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from such Indemnified Party’s gross
negligence or willful misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them. These indemnification provisions shall be in addition to any liability,
which Lattice may otherwise have to any Indemnified Party.

 



13

 

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify Lattice
with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify Lattice shall not relieve Lattice from its
obligations hereunder, except to the extent that such Indemnified Party’s
failure has materially prejudiced the Indemnifying Party’s rights or materially
increased its liabilities and obligations hereunder. An Indemnified Party shall
have the right to retain counsel of its own choice to represent it at its own
expense. Any such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with Lattice and any counsel designated by Lattice.
The Company shall be liable for any settlement of any claim against any
Indemnified Party made with Lattice’s written consent. The Company shall not,
without the prior written consent of Placement Agent, settle or compromise any
claim, or permit a default or consent to the entry of any judgment in respect
thereof, unless such settlement, compromise or consent (i) includes, as an
unconditional term thereof, the giving by the claimant to all of the Indemnified
Parties of an unconditional release from all liability in respect of such claim,
and (ii) does not contain any factual or legal admission by or with respect to
an Indemnified Party or an adverse statement with respect to the character,
professionalism, expertise or reputation of any Indemnified Party or any action
or inaction of any Indemnified Party.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then Lattice shall contribute to the Losses to which any Indemnified Party may
be subject (i) in accordance with the relative benefits received by Lattice and
its stockholders, subsidiaries and affiliates, on the one hand, and the
Indemnified Party, on the other hand, and (ii) if (and only if) the allocation
provided in clause (i) of this sentence is not permitted by applicable law, in
such proportion as to reflect not only the relative benefits, but also the
relative fault of Lattice, on the one hand, and the Indemnified Party, on the
other hand, in connection with the statements, acts or omissions which resulted
in such Losses as well as any relevant equitable considerations. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any person who is not also found liable for fraudulent misrepresentation. The
relative benefits received (or anticipated to be received) by Lattice and its
stockholders, subsidiaries and affiliates shall be deemed to be equal to the
aggregate consideration payable or receivable by such parties in connection with
the transaction or transactions to which the Agreement relates relative to the
amount of fees actually received by Placement Agent in connection with such
transaction or transactions. Notwithstanding the foregoing, in no event shall
the amount contributed by all Indemnified Parties exceed the amount of fees
previously received by Placement Agent pursuant to the Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon Lattice and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 



14

 

